Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (ES 2151781 A1) in view of Lear (U.S. Pat. No. 4,917,835).
An English-language machine translation of Alvarez, which is attached, has been used in setting forth this rejection, and the paragraph and line numbers referred to herein are those of the machine translation. In paragraph 5 Alvarez discloses a microporous inorganic membrane for the separation of gases. In paragraph 12 lines 99-102 Alvarez discloses that the membrane comprises a carbon membrane supported on a porous carbon support, as in the membrane produced by the process of claim 15. In paragraphs 15-25 Alvarez discloses a process for preparing the inorganic membrane, comprising agglomerating graphite particles with a phenolic resin, forming the mixture into discs, and carbonizing in order to form the porous carbon support, as in step 1 of claim 15. The process of Alvarez further comprises (paragraphs 17 and 24) a step of depositing a precursor resin (polymer) on the support, as recited in step 2 of claim 15, and carbonizing the precursor resin (paragraphs 17 and 25) to form the carbon membrane, meeting the limitations of step 3 of claim 15. It is noted that Alvarez also 
In column 1 lines 5-7 Lear discloses the production of shaped porous resin and carbon articles with improved strength. In column 2 lines 1-10 Lear discloses that the porous carbon articles are formed by a process similar to that of Alvarez, and comprising a step of carbonizing a shaped phenolic resin article. In column 4 lines 38-43 Alvarez discloses that the carbonization is carried out at a temperature above 600° C, encompassing the range recited in step 1 of claim 15, and in column 6 lines 3-4 Alvarez discloses carbonizing at a temperature of 900° C, within the range recited in claim 15. Performing the carbonization step of Alvarez at the temperature of Lear therefore leads to a process meeting the limitations of claim 15.
It would have been obvious to one of ordinary skill in the art to perform the carbonization step of Alvarez at the temperature disclosed by Lear, since Lear teaches that it is a suitable temperature for carbonizing a phenolic resin into a porous carbon support.

Allowable Subject Matter
Claims 1-14 are allowed. The prior art does not teach or render obvious a carbon membrane for fluid separation comprising a porous carbon support and dense carbon S) of 1.0 or less. As discussed in the above rejection, Alvarez discloses a carbon membrane for fluid separation comprising a porous carbon support and carbon membrane (dense carbon layer), but does not disclose an RS value for the porous support, nor does Alvarez discuss the crystallinity of the porous support, which is correlated to the RS value. Kim (U.S. PG Pub. No. 2014/0335437) discloses in paragraphs 22, 82, and 92 a carbonaceous support having an RS value of less than 1.0, but the carbonaceous support of Kim is used as a support for a catalyst in a fuel cell rather than as a support for a carbon membrane, and the improved electrochemical performance taught in paragraph 84 of Kim as being associated with the disclosed RS value would not provide a motivation for one of ordinary skill in the art to use the support of Kim in a gas separation application as disclosed by Alvarez. Kim also does not disclose preparing the carbonaceous support from a phenolic resin, as required by Alvarez. Nagami (U.S. PG Pub. No. 2015/0295250) similarly discloses carbon supports for catalysts in fuel cells, and in paragraphs 65-66 indicates that a lower RS value is favorable for inhibiting oxidation in the operating conditions of a fuel cell, but one of ordinary skill in the art would not take this as a motivation to prepare the carbon support of Alvarez to have the RS value of Nagami, since the support of Alvarez is used in a different application. Claims 1-14 are therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771